Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 1 of 52




                     Exhibit 3
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 2 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 3 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 4 of 52




       PRELIMINARY ANALYSIS OF OPENING BALANCE SHEET
               OF 5171 CAMPBELLS LAND CO., LLC.
      Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 5 of 52



               PRELIMINARY ANALYSIS OF OPENING BALANCE SHEET
                       OF 5171 CAMPBELLS LAND CO., LLC.


                                    TABLE OF CONTENTS




                                                                         Page

Key Findings Summary                                                        2

Review of the Asset Purchase Agreement                                      2

Review of the Closing Statements and Related Journal Entries for the
Sale/Leaseback Transaction                                                  4

Sale/Leaseback of Stores to Store Capital                                   5

Capital Lease Accounting                                                    8

Use of Additional Cash Obtained from Sale/Leaseback Transaction             8

Conclusions                                                                 9

Other Findings Subsequent to the Opening Balances                          10

Information Relied Upon                                                    11

Exhibits

      Exhibit 1 – Goodwill

      Exhibit 2 – Paid-in-Capital

Attachments

     Attachment 1 - Opening Journal Entries – General Ledger

     Attachment 2 - Opening Journal Entries – Sabatini

     Attachment 3 - Flow of Funds for UV Closing
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 6 of 52




                                                           420 Ft. Duquesne Blvd, Ste 1900, Pittsburgh, PA 15222
                                                                         Tel: 412-281-8771  Fax: 412-281-7001
                                                                                     email: info@louisplung.com




March 18, 2019


Daniel Lynch
The Lynch Law Group
501 Smith Drive, Suite 3
Cranberry Township, PA 16066
                                                               Four Gateway Center, 9th Floor, Pittsburgh, PA 15222
                                                                            Tel: 412-281-8771  Fax: 412-281-7001
In accordance with our engagement letter dated November                                email: info@louisplung.com
                                                              5, 2018, we have performed            the
following procedures:

      •   Reviewed the Asset Purchase Agreement (‘APA”) dated January 26, 2018 by and
          between Unique Ventures Group, LLC and 5171 Campbell Land Co. LLC. (“5171”)
          and related journal entries and prepared related journal entries;

      •   Tied flow of funds from the Settlement Sheets to the cash flows documented on the
          Trustee Closing Flow of Funds worksheets, in order to trace funds received from Dr.
          Ronald Linaburg;

      •   Compared flow of funds to the opening entries and the gain on sale entry (handwritten
          journal entries);

      •   Traced amounts paid by Store, Trustee, and 5171 from the Trustee Closing Flow of
          Funds;

      •   Reviewed Closing Statements and related journal entries for the Sale/Leaseback
          Transaction that occurred subsequent to the APA and prepared related journal entries;




                                             -1-
        Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 7 of 52



Between January 26, 2018 and February 12, 2018, 5171, William Kane and his legal counsel,
Robert Dauer, executed a series of transactions to acquire the assets of Unique Ventures Group,
LLC. In order to facilitate the acquisition, many liabilities and costs of Unique Ventures Group LLC
were required to be paid off. Third-party financing was inadequate to fund the acquisition and
related costs. 5171 was underfunded and had no working capital to support its operations at
closing. The true liabilities incurred by 5171 Campbells Co., Inc. as a result of these transactions
were also not accurately recorded in the Company’s book by its CPA, Michael Sabatini.
Ultimately, this results in a working capital shortfall of at least $1,289,259 prior to the first day of
operations, a deficit the Company had no ability to recover from. This report represents our effort
to accurately portray the opening balance sheet of 5171 based on our analysis of the initial
purchase transaction and subsequent sale/leaseback of the assets of Unique Ventures out of
bankruptcy.

Key Findings Summary

   •   The journal entries prepared by Case Sabatini in relation to the initial asset purchase
       improperly recorded loans and deferred closing cost resulting in a material understatement
       of liabilities in the amount of $4,495,500.

   •   The journal entries prepared by Case Sabatini in relation to the acquisition of the 26
       Perkins stores from Spirit included the following errors:

           1) Improper recording of $867,355 in payments for delinquent local taxes and fees as
              part of the purchase price of the stores. These liabilities related to deferred closing
              costs and liabilities assumed in the initial asset purchase agreement.

           2) Mischaracterization of a $1,000,000 loan received from L4, LP (Dr. Linaburg) as
              “Paid-in-Capital”. This loan should have been recorded as a liability.

   •   The $200,000 in interest paid on the $1,700,000 loan from Upfront Holding, LLC
       (“Upfront”) represented an effective interest rate of approximately 252% on what
       amounted to an 18-day loan. As the time that this loan and interest were paid, L4, LP (Dr.
       Linaburg) had provided at least $1,770,000 in cash to 5171. No interest was paid or
       accrued on the loan from L4, LP (Dr. Linaburg).

   •   5171 paid only $1,819,059 of the $2,500,000 deposit required in the Master Lease
       Agreement at closing. It appears that the outstanding balance of $680,941 was paid out
       of the Company’s operating account in a series of transactions occurring throughout
       February and March 2018.

   •   The sale/leaseback with Store resulted in significant unfunded liabilities. These liabilities
       included $750,000 in commissions payable as well as the $680,941 shortfall in the Store
       deposit. This transaction resulted in a working capital shortfall of approximately
       $1,289,259 which would need to be paid out of the Company’s operations. Dr. Linaburg
       would provide 5171 with additional loans totaling $800,000 subsequent to the
       sale/leaseback transaction.




                                                 -2-
        Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 8 of 52



Review of the Asset Purchase Agreement

Transaction Overview:

We reviewed the Asset Purchase Agreement (‘APA”) dated January 26, 2018 by and between
Unique Ventures Group, LLC (“Venture”) and 5171 Campbell Land Co. LLC. (“5171”) and related
journal entries.

According to the APA, 5171 acquired certain assets from Venture for a purchase price of
$4,770,000 and the assumption of certain liabilities totaling $2,129,474. Total consideration,
therefore, was $6,899,474. The purchase price was payable in cash in the amount of $3,020,000
on the date of the Closing with the remainder of $1,750,000 payable under the Deferred
Consideration Note (Section 2.3 of the APA).

The Closing Date Payment was funded by loans from 5171 shareholders or affiliates thereof in
the amount of $1,974,500 which was paid directly to the Bankruptcy Trustee. The remainder of
the cash purchase price of $1,045,500 was deferred (“Deferred Closing Payments”).

The difference between the Total Consideration and the fair market value of the acquired assets
resulted in Goodwill of $2,683,292 which is amortizable over a 10-year period for financial
reporting purposes.

Review of Opening Journal Entries Prepared by Mr. Sabatini

We reviewed the journal entries that were prepared by Michael Sabatini a partner in the
accounting firm Case Sabatini to record the above transaction. A copy of these journal entries is
attached hereto.

The journal entries were posted in the books and records of 5171 on February 1, 2018. The
“opening entries” prepared to record the above transaction correctly recorded the acquisition of
the Perkins’ Fixed Assets, Inventory and Goodwill. They also correctly recorded the $250,000 in
loans from 5171’s partners/affiliates and assumed liabilities. The entries did not properly record
the Deferred Consideration Note, the loan from Upfront or the Deferred Closing Payment. These
amounts were posted to Paid-in-Capital. The Paid-in-Capital account is an equity account used
to record contributions of money to 5171 by its partners/owners. These amounts were liabilities
of 5171 and should have been recorded as such. As a result, the opening balance sheet of 5171
prepared by Mr. Sabatini understated liabilities by $4,495,500.

Based on our analysis of the transaction, the journal entry to record to initial asset purchase
should have been as follows:




                                               -3-
        Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 9 of 52



           Fixed Assets                       $     4,050,000          $           -
           Goodwill                                 2,683,292                      -
           Other (Inventory)                          166,182                      -
           Deferred Closing Payments                        -              1,045,500 *
           Assumed Liabilities                              -              2,129,474
           Deferred Consideration Note                      -              1,750,000 *
           Cash (Assumed)                                   -                 24,500
           Loan – Upfront                                   -              1,700,000 *
           Loan – Maglin                                    -                125,000
           Loan – Schmcher                                  -                125,000

           Total Purchase                     $     6,899,474          $   6,899,474

           * Recorded as "paid-in-capital" by Mr. Sabatini

Review of the Closing Statements and Related Journal Entries for the Sale/Leaseback
Transaction
Transaction Overview:
5171 entered into a Sale/Leaseback transaction in order to acquire, sell and leaseback the 26
Perkins locations. The typical sale/leaseback includes two transactions: The sale of property by
the seller to the buyer and the concurrent leaseback of the property from the buyer to the seller.
In other words, in a sale/leaseback transaction, an owner of property sells that property and then
leases all or a portion of the use of the property back from the purchaser. Thus, the seller is also
the lessee and the purchaser is also the lessor. For both tax and financial reporting, the core
issue is whether the form of the transaction will be respected, or whether it will be recast
as a financing transaction. Because the former owner in a typical sale/leaseback continues to
occupy the property and pays, directly or indirectly, the operating costs of the property, the
economic substance of the transaction is subject to more scrutiny. If the lease term is long enough
or contains an option entitling the “seller” to repurchase the property eventually, the economics
tend to look more like a mortgage refinancing than a true sale.
The 26 Perkins Stores were purchased from Spirit Master Funding, LLC (“Spirit”) on February 12,
2018 by 5171 for $20,425,000. In connection with the purchase of the stores, various delinquent
taxes, fees and rents of the 26 Perkins locations were paid. These delinquent fees, taxes and
rents totaled $1,201,766. This transaction was funded with a loan from Store Master Funding
XIII, LLC (“Store”) in the amount of $20,626,766 and loans from L4, LP (Dr. Ronald Linaburg) in
the amount of $1,000,000.
Review of Journal Entries Prepared by Mr. Sabatini
Based on the Trustee Closing Flow of Funds statement which was prepared in connection with
the APA, it appears that the amounts paid for delinquent taxes and rents were part of the liabilities
that were assumed at the closing of the APA. However, the $13,000 closing escrow fee and
$867,355 delinquent local taxes, fee payments (total $880,355) were recorded by Sabatini as
additional acquisition costs. Since the $867,355 was already included in the deferred closing
payments and assumed liabilities recorded in the opening balance sheet entry, only $13,000
should have been recorded as additional acquisition costs. Therefore, the entries recorded by
Sabatini improperly adjusted the purchase price of the 26 Perkins locations to $21,305,355.

                                                  -4-
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 10 of 52



The entries prepared by Sabatini also incorrectly recorded the loan from L4, LP (Dr. Linaburg) as
additional Paid-in-Capital (resulting an additional $1,000,000 understatement of liabilities).
The entry to record the purchase of the 26 Perkins store locations should have been:
     Store Locations - Asset                               $ 20,425,000         $             -
     Delinquent Rent (Assumed Liabilities)                      255,740                       -
     Advance Taxes (Assumed Liabilities)                         65,671                       -
     Closing Escrow Fee                                          13,000                       -
     Delinquent Local Taxes, Fees, Etc. (Deferred
     Closing Payments/Assumed Liabilities)                        867,355                    -
     Loan – L4, LP (Dr. Linaburg)                                       -            1,000,000
     Loan – Store Capital                                               -           20,626,766

     Total                                                 $ 21,626,766         $ 21,626,766

Sale/Leaseback of Stores to Store Capital

In a simultaneous transaction, Store purchased the 26 Perkins locations on February 12, 2018
from 5171 for $26,270,000. In connection with the transaction, the loans from Upfront and Store
were repaid. Various other costs related to the initial purchase of the assets and assumption of
liabilities by 5171 were also paid. Transaction costs incurred for this transaction totaled $592,848.
Funding from this transaction was also used to partially fund a $2,500,000 security deposit to
Store.

If the sale/leaseback transaction is respected $5,845,000 of financial gain would be realized by
5171 before transaction costs. The gain is a result of profits realized by 5171 in excess of the
cost of the properties sold. Sabatini recorded the gain taking the position that the sale/leaseback
transaction would be respected, and the subsequent lease agreement was to be treated as an
operating lease.

Review of Sale/Leaseback Journal Entries Prepared by Mr. Sabatini

We reviewed the journal entries prepared by Sabatini to record this transaction and determined
that sources and uses of funds were not recorded properly.

The repayment of the $1,700,000 loan from Upfront (and $200,000 interest) was not recorded
because the loan itself was not recorded when the APA closed.

$770,000 of funding for the sale transaction was loaned to 5171 by L4, LP (Dr. Linaburg).
According to the Closing Statement, the $770,000 was paid to Store in three separate wire
transfers on February 12, 2018. Sabatini notes in his hand-written open balance sheet entries
that this payment should be recorded as goodwill, but we were not able to identify where this
payment was included on the books and records of 5171.

The payments for closing costs, security deposit and rent were properly recorded (provided that
the sale/leaseback transaction is respected).

The other payments made were payments to satisfy the deferred closing costs and assumed
liabilities related to the APA transaction. Because the deferred closing costs were not recorded

                                                -5-
        Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 11 of 52



at the closing of the APA and we have insuffient documentation of the collective transaction, we
attempted to reconcile all payments made by 5171, Store and the Bankruptcy Trustee to the total
amount of assumed liabilities and deferred closing costs related to the APA. We noted some
discrepancy in the amounts. The discrepancy appears to be caused by adjusting the estimates
made at the closing of the APA to actual amounts. However, in order to determine the accuracy
of the prior statement, we need additional documentation.

Providing that the sale/leaseback transaction is respected, the entry to record the sale of the 26
Perkins locations should have been as follows:

February Rent                                                  $      186,079      $            -
Prorated January Rent                                                   6,003                   -
Loan - Store Capital*                                              20,626,766                   -
Loan - Upfront                                                      1,700,000                   -
Payment to Perkins LLC (Assumed Liability)                            701,883                   -
Payment to US Foods (Assumed Liability)                             1,322,158                   -
Payment to Reinhart Food Service (Assumed Liability)                   85,204                   -
Security Deposit - Store Capital                                    1,819,059                   -
UCC Expense                                                               805                   -
Title/Closing Costs                                                   592,043                   -
Loans – L4, LP                                                              -             770,000
Store Locations - Asset                                                     -          20,425,000
Gain before Expenses                                                        -           5,845,000

Total                                                          $ 27,040,000         $ 27,040,000

* Proceeds to transfer (sale)

Review of Master Lease Agreement for Proper Financial and Tax Treatment

On February 12, 2018, subsequent to the sale of the 26 Perkins locations by 5171 to Store, 5171
entered into a Master Lease Agreement (‘the Agreement’) to leaseback the 26 Perkins store
locations. The initial expiration date of the lease is on February 28, 2038. 5171 has the option to
extend the Agreement for four extensions of 5 years each as provided for under the Agreement.
If fully extended the Agreement will expire February 28, 2058.

The initial base rental under the Agreement is $1,719,362.22 as described in Article IV of the
Agreement. Rents are subject to various adjustments under the terms of the Agreement. 5171
is also responsible for “all costs and obligations of every kind and nature whatsoever” as provided
under the terms of the Agreement.

Section 17.04 of the Agreement describes the characterization of the Lease as an “operating
lease” as that term is defined pursuant to “Statements of Financial Accounting Standards No. 13,
as amended” (currently Accounting Codification Standards Topic 840, Leases) as well as for
federal income tax purposes.

To determine if this characterization would hold up under scrutiny from the IRS or other
governmental authorities, we reviewed the specific terms of the Agreement and compared them
to the criteria used for classifying capital leases.

                                               -6-
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 12 of 52



Lease Classification (Capital versus Operating)
A lease that transfers substantially all the benefits and risks of ownership should be accounted
for as a capital lease (or a financing arrangement). Other leases should be accounted for as
operating leases. To be considered a capital lease at inception, a lease must meet one or more
of the following criteria:
   1. The lease transfers ownership of the property to the lessee by the end of the lease term.
   2. The lease contains a bargain purchase option.
   3. The lease term is equal to 75% or more of the estimated economic life of the leased
      property. Options to extend the initial lease are not taken into consideration in this
      calculation.
   4. The present value at the beginning of the lease term of the minimum lease payments,
      excluding that portion of the payments representing executory costs, to be paid by the
      lessor, including any profit thereon, equals or exceeds 90% of the excess of the fair value
      of the leased property to the lessor at the inception of the lease over any related
      investment tax credit retained by the lessor and expected to be realized by him.
The last two criteria should not be used for purposes of classifying a lease if the beginning of the
lease term falls within the last 25% of the total estimated economic life of the leased property,
including earlier years of use.
All other leases are considered operating leases.
Application of Criteria to February 12, 2018 Master Lease Agreement
   1. Not met - The lease does not transfer ownership of the properties back to 5171 at the end
      of the lease term.
   2. Not met - The lease does not contain a bargain purchase option.
   3. Undetermined - The initial lease term of 20 years (240 months) is only 51.3% of the useful
      lives of buildings per IRS depreciation tables. However, as the buildings were in service
      prior to being acquired by 5171, we are not currently able to determine what the remaining
      useful lives of the buildings were at the date of acquisition.
   4. Not met - Based on our estimates, we do not believe that the present value of required
      minimum lease payments would exceed 90% of the fair market value of the property as of
      the lease date. The criteria rely on the use of inputs that require significant assumptions
      and professional judgment. We estimated that the average monthly lease payment over
      the 20-year term of the lease would be $173,922 (based on the assumption that the
      payment would increase by 2% each year). Using the $26,270,000 sales price of the
      properties as proxy for fair market value, we estimated the Company’s incremental
      borrowing rate (i.e. the interest rate the Company would have paid to borrow the funds to
      purchase the property under similar terms) would need to be less than 6.33% for the lease
      to qualify as a capital lease under the criteria. We believe that certain terms of the
      Agreement (the 100% loan-to-value (“LTV”) ratio, in particular) would not allow the
      Company to obtain comparable financing at or below 6.33% as traditional loans would
      typically only allow the borrower to finance up to 80% of the value of the property.
Based on our analysis, we did not find clear evidence that the lease should have been accounted
for as a capital lease.

                                                -7-
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 13 of 52



In the event of bankruptcy proceedings, the lessor generally will only have rights as a lessor.
However, it is possible that the Bankruptcy Court may treat the sale/leaseback as a loan
secured by a mortgage, in which case the buyer-lessor may be given the rights of a
mortgagee. The bankruptcy trusty generally has the right to assume or reject an unexpired lease
of the debtor (seller-lessee). Furthermore, a lessor’s claim for damages resulting from the
termination of the lease of real property is limited to the greater of the rent reserved for one year
or 15% of the remaining term of the lease, not to exceed three years.
Capital Lease Accounting
If the lease was to be recorded as a capital lease, the affect would be a to record the transaction
as a refinancing of the original loan from Store in the amount of $20,626,766. The original Store
loan financed the acquisition price of the 26 Perkins store location of $20,425,000 and associated
costs of $201,766. The excess cash of $5,643,234 from the new loan ($26,270,000 less
$20,626,766) was used to satisfy various deferred closing costs, assumed liabilities and operating
expenses. A fixed asset for Perkins Stores totaling $20,425,000 (the initial purchase price from
Spirit) should be recorded in the books and records of 5171 along with a capital lease liability of
$26,270,000.
As payments are made, the liability would be decreased by the principle portion of the payments.
The portion of the payment related to the imputed interest would be expensed when paid. As of
December 31, 2018, the total liability would be $25,444,920. Total payments would be
$1,432,812, with $825,034 applied to principle and interest expense related to the lease would be
$607,778.
Additionally, the $592,043 of closing costs that were recorded by Sabatini as additional acquisition
costs should be reclassified as Deferred Financing Costs on the balance sheet of 5171 and
amortized over the initial lease (loan) term.
Use of Additional Cash Obtained from Sale/Leaseback Transaction
The total excess cash in the amount of $5,845,000 received by 5171 resulting from the Store
sale/leaseback transaction, along with the $1,770,000 in loans provided by Dr. Linaburg, was
used to pay the various liabilities and expenses of 5171 as detailed below.
   Sources and Uses of Funds From Sale-Leaseback Transaction


               Sources of Funds                                  Uses of Funds

   Store Capital            $     5,845,000      Security deposit - Store       $    1,819,059
   Loans - Dr. Linaburg           1,770,000      Closing costs                         592,848
                                  7,615,000      Loan repayment - Upfront            1,700,000
   "Unknown" source                  63,963      Interest - Upfront                    200,000
   Total funding            $     7,678,963      Deferred closing costs              1,045,500
                                                 Assumed liabilities                 2,129,474
                                                 Jan/Feb rent payment                  192,082
                                                                                $    7,678,963




                                                -8-
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 14 of 52



Conclusions
At this time and based on the information provided to us to date, we believe that the opening
balance sheet of 5171 is grossly misstated. The misstatements that we can currently identify are
related to goodwill, paid-in-capital, transaction costs, liabilities and amounts due to L4, LP (Dr.
Linaburg). Further investigation is needed to determine the accuracy of the entire balance sheet
of 5171 and its 2018 operating results. Based on the information provided to us to date, the
opening balance sheet of 5171 should be as follows:

                                            ASSETS

     ASSETS
     Current assets:
      Inventory                                                            $        166,182
     Property and equipment:
      Furniture and equipment                                                     4,050,000
     Other assets:
      Deposit                                                                     2,500,000
     Intangible assets:
       Goodwill                                                                   2,683,292
       Acquisition costs                                                            750,000
       Financing costs                                                              592,848
     Total intangible assets                                                      4,026,140
     Total Assets                                                          $     10,742,322

                         LIABILITIES AND SHAREHOLDERS' EQUITY
     LIABILITIES
     Current liabilities:
       Commissions payable                                                 $        750,000
       Deposit payable                                                              680,941
       Cash (assumed)                                                                24,500
     Total current liabilities                                                    1,455,441
     Long-term liabilities:
      Loans - L4, LP (Dr. Linaburg)                                               1,770,000
      Loans - affiliates                                                            250,000
      Deferred consideration note                                                 1,750,000
      Unknown funding source                                                         63,963
     Total long-term liabilities                                                  3,833,963
     Total liabilities                                                            5,289,404
     SHAREHOLDERS' EQUITY
      Current year net profit                                                     5,452,918
     Total Liabilities and Shareholders' Equity                            $     10,742,322




                                                  -9-
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 15 of 52



Note – the opening balance sheet does not include assets and liabilities pertaining to 5171 prior
to the APA and Sale/Leaseback/Financing transactions.


                                             Respectfully submitted,




                                             LOUIS PLUNG & COMPANY, LLP




Other Findings Subsequent to the Opening Balance Sheet
Goodwill and Paid-in- Capital
Based on our review of the 5171’s general ledger January through September 2018, we have
determined that many entries that were made in and out of goodwill and paid in capital during this
time period. Goodwill derived from the APA transaction should not change from the initial goodwill
balance of $2,683,292 as there is no evidence that the purchase/sale price has been adjusted.
Goodwill, therefore, is overstated by $1,863,244.64. Exhibit 1.
Also, many adjustments were made to the books and records of 5171 from January through
August 2018 to Paid-in-Capital. Most of these entries were made to improperly classify loans
from L4, LP (Dr. Linaburg) as paid in capital. Paid-in-Capital is overstated by $3,236,455. Exhibit
2.
Loans from L4, LP (Dr. Linaburg) totaling $1,770,000 ($1,000,000 for the purchase transaction of
the stores and $770,000 from the sale transaction) are not recorded properly within the books
and records of 5171.
Additional Expenses Paid by L4, LP (Dr. Linaburg)
In addition, Sabatini recorded an entry for miscellaneous items of $311,955 paid by L4, LP. (Dr.
Linaburg). Due to the lack of records, we are unable to determine the make-up of these
miscellaneous items. This amount was also recorded as Paid-in-Capital by Sabatini. This amount
should also be recorded as an additional loan from L4, LP (Dr. Linaburg)
As part of our review, we discovered that 5171 borrowed $500,000 from Disam Holdings and
$60,000 from Upfront sometime in August 2018. These monies were used to pay-off 5171’s
existing mortgage of $381,100 and $179,900 to relieve liens and obligations of Campbell’s
DeVazssie Holding, a related entity through common ownership. The $179,900 was recorded
against paid in capital which would suggest 5171 made a distribution to one of its shareholders
when in fact it should have been recorded as a receivable due from Campbell’s DeVazssie
Holding.
On August 24, 2018, 5171 entered into a mortgage agreement with FNB in the amount of
$650,000. Based on the settlement sheet, it appears that Dr. Linaburg is a coborrower on the
new FNB Mortgage. We need the actual mortgage note agreement in order to confirm this
assumption.
The proceeds from this mortgage was used to repay the loans from Disam Holdings and Upfront.
$88,938.05 of the proceeds were used to pay various closing costs and liens.

                                               - 10 -
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 16 of 52



Information Relied Upon:
The following documents were reviewed as part of our analysis.
   •   Trustee Closing Flow of Funds
   •   Consent and Agreement by Shareholder and Director of 5171 Campbells Land Co for
       2012, 2013, 2014, 2015, 2016
   •   5171 Articles of Incorporation
   •   5171 By-Laws effective June 30, 2012 and June 1, 2016
   •   Purchase Price and UV Fee Summary, March 30, 2018
   •   William T Kane Stock Certificate
   •   Chart of accounts Trustee Closing Flow of Funds, showing payments at closing and
       assumed liabilities
   •   Settlement Statement for the purchase and the sale of the stores
   •   Master Lease Agreement as of February 12, 2018
   •   January 26, 2018 Asset Purchase Agreement




                                            - 11 -
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 17 of 52




                            EXHIBITS
                                             Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 18 of 52

                                                                                  5171 Campbells Land Co, Inc.
                                                                                          General Ledger
                                                                       For the Period From Jan 1, 2018 to Nov 4, 2018
Filter Criteria includes: 1) IDs: 2400-24. Report order is by ID. Report is printed with shortened descriptions and in Detail Format.
Account ID Account Description              Date    Reference       Jrnl     Trans Description                                            Debit Amt       Credit Amt      Balance
2400-24          Unamortized Goodwill      1/1/18                            Beginning Balance
2400-24          Unamortized Goodwill 1/29/18                                Beginning Balance
2400-24          Unamortized Goodwill      2/1/18    18-2-100       GENJ To Reflect Sale of 26 Loc. to STORE                              4,371,802.53
2400-24          Unamortized Goodwill      2/1/18    18-2-101       GENJ To Record Spirit Closing                                          1,000,000.00
2400-24          Unamortized Goodwill      2/1/18    18-2-102       GENJ To Record Trustee Closing                                         1,974,500.00
2400-24          Unamortized Goodwill      2/1/18    18-2-103       GENJ To Book FF&E 27 @ 150,000                                                        4,050,000.00
2400-24          Unamortized Goodwill      2/1/18    18-2-103       GENJ To Book Opening Smallwares                                                         162,000.00
2400-24          Unamortized Goodwill      2/1/18    18-2-104       GENJ Misc Items Pd By L4LP                                              310,955.00
2400-24          Unamortized Goodwill      2/1/18    18-2-105       GENJ Amts Pd by L4LP to faciliate STORE Closing.                        200,000.00
2400-24          Unamortized Goodwill      2/1/18    18-2-106       GENJ Non-Goodwill Pymts from STORE Closing                                            2,011,140.31
2400-24          Unamortized Goodwill      2/1/18    18-2-108       GENJ Account for Utility Deposits                                                        47,331.12
2400-24          Unamortized Goodwill      2/1/18    18-2-110       GENJ To correct AJE 18-2-103                                            104,000.00
2400-24          Unamortized Goodwill 2/13/18          1457          PJ      3D ACQUISITIONS LP - Cure Costs                                148,520.83
2400-24          Unamortized Goodwill 2/13/18          1458          PJ      3D ACQUISITIONS LP - Real Estate Taxes-previous                 16,929.48
2400-24          Unamortized Goodwill 2/13/18          1462          PJ      PERKINS HOLDINGS LLC - Cure Costs                               20,675.02
2400-24          Unamortized Goodwill 2/13/18        18-2-018       GENJ Wire Transfer-STORE- Closing Related Costs -1st American Title     570,000.00
2400-24          Unamortized Goodwill 2/13/18        18-2-019       GENJ Wire Transfer - STORE - Closing Related Costs -Meyer               200,000.00
2400-24          Unamortized Goodwill 2/20/18          1454          PJ      GAR FIELD CLUB COMMONS - Cure Cost                              16,503.12
2400-24          Unamortized Goodwill 2/20/18          1456          PJ      PERKINS HOLDINGS LLC - Cure Costs                                9,582.45
2400-24          Unamortized Goodwill 2/20/18          1455         CDJ      GERALD R FRY CO INC                                                300.00
2400-24          Unamortized Goodwill 2/21/18        18-2-005       GENJ Sales Tax Payment - NY                                               9,995.04
2400-24          Unamortized Goodwill                                        Current Period Change                                        8,953,763.47    6,270,471.43   2,683,292.04
2400-24          Unamortized Goodwill 2/26/18                                Beginning Balance                                                                           2,683,292.04
2400-24          Unamortized Goodwill 2/27/18        18-3-003       GENJ Cure cost -Sales Tax Pymt -OH                                       61,650.10
2400-24          Unamortized Goodwill 2/27/18        18-3-007       GENJ Cure Cost Sales Tax Pymt                                            50,338.94
2400-24          Unamortized Goodwill      3/5/18      1474          PJ      ELMHURST PROP INC - Cure Costs                                   1,255.60
2400-24          Unamortized Goodwill                                        Current Period Change                                          113,244.64                     113,244.64
2400-24          Unamortized Goodwill 3/26/18                                Beginning Balance                                                                           2,796,536.68
2400-24          Unamortized Goodwill      4/6/18    18-4-001       GENJ To set-up Store Capital Closing Loan                             1,750,000.00
2400-24          Unamortized Goodwill                                        Current Period Change                                        1,750,000.00                   1,750,000.00
2400-24          Unamortized Goodwill 4/23/18                                Beginning Balance                                                                           4,546,536.68 1,863,244.64
                                     Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 19 of 52

                                                                    5171 Campbells Land Co, Inc.
                                                                            General Ledger
                                                           For the Period From Jan 1, 2018 to Nov 4, 2018
Filter Criteria includes: 1) IDs: 5201-24. Report order is by ID. Report is printed with shortened descriptions and in Detail Format.
Account ID Account DescriptionDate Reference                   Jrnl   Trans Description                                    Debit Amt      Credit Amt       Balance
5201-24          Paid In Capital       1/1/18                         Beginning Balance
5201-24          Paid In Capital       1/1/18 18-1-001        GENJ    Beginning Adjusting JE's                                             980,700.00
5201-24          Paid In Capital                                      Current Period Change                                                980,700.00     -980,700.00
5201-24          Paid In Capital      1/29/18                         Beginning Balance                                                                   -980,700.00
5201-24          Paid In Capital       2/1/18 18-2-101        GENJ    To Record Spirit Closing                                            1,000,000.00
5201-24          Paid In Capital       2/1/18 18-2-102        GENJ    To Record Trustee Closing                                           1,724,500.00
5201-24          Paid In Capital       2/1/18 18-2-104        GENJ    Misc Items Pd By L4LP                                                 311,955.00
5201-24          Paid In Capital       2/1/18 18-2-105        GENJ    Amts Pd by L4LP to faciliate STORE Closing                            200,000.00
5201-24          Paid In Capital       2/1/18 18-2-107        GENJ    Property contributed to Corporation                                 1,500,000.00
5201-24          Paid In Capital       2/1/18 18-2-109        GENJ    Reverse AJE # 18-2-107                              1,500,000.00
5201-24          Paid In Capital                                      Current Period Change                               1,500,000.00    4,736,455.00 -3,236,455.00
5201-24          Paid In Capital      2/26/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      3/26/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      4/23/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      5/21/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      6/18/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      7/16/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      8/13/18                         Beginning Balance                                                                -4,217,155.00
5201-24          Paid In Capital      8/24/18 18-9-103        GENJ    Shareholders Equity                                    179,900.00
5201-24          Paid In Capital                                      Current Period Change                                  179,900.00                     179,900.00
5201-24          Paid In Capital      9/10/18                         Beginning Balance                                                                  -4,037,255.00
5201-24          Paid In Capital      10/8/18                         Beginning Balance                                                                  -4,037,255.00
                                      11/4/18                         Ending Balance                                                                     -4,037,255.00
                                                                      AJE to correct beginning balance                                                    3,236,455.00
                                                                      Adjusted Balance                                                                     -800,800.00

                                                                     Pre Perkins acquisition                                                              -980,700.00
                                                                     W/D to relieve DeVazssie Liens                                                        179,900.00
                                                                     Adjusted Balance                                                                     -800,800.00
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 20 of 52




                         ATTACHMENTS
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 21 of 52




                         ATTACHMENT 1
11/30/18 at 11:49:49.27 Case     2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 22 of 52                                                          Page: 1
                                               5171 Campbells Land Co, Inc.
                                                            General Journal
                                            For the Period From Jan 1, 2018 to Sep 30, 2018
Filter Criteria includes: Report order is by Date. Report is printed with Accounts having Zero Amounts and with shortened descriptions and in Detail Format.

 Date        Account ID        Reference         Trans Description                              Debit Amt        Credit Amt

 1/1/18      1210-24           18-1-001          Beginning Adjusting JE's                      161,800.00
             4112-24                             Beginning Adjusting JE's                                         13,840.00
             4113-24                             Beginning Adjusting JE's                                        398,500.00
             5190-24                             Beginning Adjusting JE's                                          1,000.00
             5201-24                             Beginning Adjusting JE's                                        980,700.00
             1210-24                             Beginning Adjusting JE's                    1,232,240.00

 2/1/18      2400-24           18-2-100          To Reflect Sale of 26 Loc. to STORE         4,371,802.53
             9300-24                             To Reflect Sale of 26 Loc. to STORE                           3,621,802.53
             3303-24                             To Reflect Sale of 26 Loc. to STORE                             750,000.00

 2/1/18      2400-24           18-2-101          To Record Spirit Closing                    1,000,000.00
             5201-24                             To Record Spirit Closing                                      1,000,000.00

 2/1/18      2400-24           18-2-102          To Record Trustee Closing                   1,974,500.00
             4110-24                             To Record Trustee Closing                                       125,000.00
             4110-24                             To Record Trustee Closing                                       125,000.00
             5201-24                             To Record Trustee Closing                                     1,724,500.00

 2/1/18      1400-34           18-2-103          To Book FF&E 27 @ 150,000                     150,000.00
             1400-35                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-43                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-46                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-47                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-48                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-49                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-50                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-53                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-55                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-60                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-65                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-70                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-75                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-78                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-79                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-80                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-81                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-83                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-85                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-90                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-91                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-93                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-94                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-92                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-97                             To Book FF&E 27 @ 150,000                     150,000.00
             1400-98                             To Book FF&E 27 @ 150,000                     150,000.00
             2400-24                             To Book FF&E 27 @ 150,000                                     4,050,000.00
             0810-34                             To Book Opening Smallwares                       6,000.00
             0810-35                             To Book Opening Smallwares                       6,000.00
             0810-43                             To Book Opening Smallwares                       6,000.00
             0810-46                             To Book Opening Smallwares                       6,000.00
             0810-47                             To Book Opening Smallwares                       6,000.00
             0810-48                             To Book Opening Smallwares                       6,000.00
             0810-49                             To Book Opening Smallwares                       6,000.00
             0810-50                             To Book Opening Smallwares                       6,000.00
             0810-53                             To Book Opening Smallwares                       6,000.00
             0810-55                             To Book Opening Smallwares                       6,000.00
             0810-60                             To Book Opening Smallwares                       6,000.00
             0810-65                             To Book Opening Smallwares                       6,000.00
             0810-70                             To Book Opening Smallwares                       6,000.00
             0810-75                             To Book Opening Smallwares                       6,000.00
             0810-78                             To Book Opening Smallwares                       6,000.00
             0810-79                             To Book Opening Smallwares                       6,000.00
             0810-80                             To Book Opening Smallwares                       6,000.00
             0810-81                             To Book Opening Smallwares                       6,000.00
11/30/18 at 11:49:49.38 Case     2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 23 of 52                                                          Page: 2
                                               5171 Campbells Land Co, Inc.
                                                            General Journal
                                            For the Period From Jan 1, 2018 to Sep 30, 2018
Filter Criteria includes: Report order is by Date. Report is printed with Accounts having Zero Amounts and with shortened descriptions and in Detail Format.

 Date        Account ID        Reference         Trans Description                              Debit Amt        Credit Amt

             0810-83                             To Book Opening Smallwares                       6,000.00
             0810-85                             To Book Opening Smallwares                       6,000.00
             0810-90                             To Book Opening Smallwares                       6,000.00
             0810-91                             To Book Opening Smallwares                       6,000.00
             0810-92                             To Book Opening Smallwares                       6,000.00
             0810-93                             To Book Opening Smallwares                       6,000.00
             0810-94                             To Book Opening Smallwares                       6,000.00
             0810-97                             To Book Opening Smallwares                       6,000.00
             0810-98                             To Book Opening Smallwares                       6,000.00
             2400-24                             To Book Opening Smallwares                                      162,000.00

 2/1/18      0140-24           18-2-104          Misc Items Pd By L4LP -open Comm                1,000.00
             2400-24                             Misc Items Pd By L4LP                         310,955.00
             5201-24                             Misc Items Pd By L4LP                                           311,955.00

 2/1/18      2400-24           18-2-105          Amts Pd by L4LP to faciliate STORE            200,000.00
             5201-24                             Amts Pd by L4LP to faciliate STORE                              200,000.00

 2/1/18      0900-24           18-2-106          Non-Goodwill Pymts from STORE Cl            1,819,058.59
             8700-24                             Non-Goodwill Pymts from STORE Cl              192,081.72
             2400-24                             Non-Goodwill Pymts from STORE Cl                              2,011,140.31

 2/1/18      1210-24           18-2-107          Property contributed to Corporation         1,900,000.00
             4113-24                             Property contributed to Corporation                             400,000.00
             5201-24                             Property contributed to Corporation                           1,500,000.00

 2/1/18      0902-94           18-2-108          Canton Utility Deposit                           7,184.00
             0902-47                             Clarion Utility Deposit                          1,070.00
             0902-85                             Sharon Utility Deposit                             940.00
             0902-79                             Meadville Utility Deposit                        4,110.00
             0902-70                             Greenville Utility Deposit                       2,005.00
             0902-49                             Corry Utility Deposit                            2,730.00
             0902-90                             Titusville Utility Deposit                       1,000.00
             0902-60                             Erie South Utility Deposit                       2,740.00
             0902-65                             Erie West Utility Deposit                        4,240.00
             0902-55                             Erie East Utility Deposit                        2,500.00
             0902-50                             Edinboro Utility Deposit                           500.00
             0902-93                             Mars Utility Deposit                             1,575.33
             0902-92                             Warren Utility Deposit                           1,575.33
             0902-43                             Bradford Utility Deposit                         1,575.34
             0902-83                             Olean Utility Deposit                            9,400.00
             0902-81                             Niles Utility Deposit                              100.00
             3650-24                             Niles Utility Deposit                               82.37
             3650-24                             Boardman Utility Deposit                         4,003.75
             2400-24                             Account for Utility Deposits                                     47,331.12

 2/1/18      4113-24           18-2-109          Reverse AJE # 18-2-107                        400,000.00
             5201-24                             Reverse AJE # 18-2-107                      1,500,000.00
             1210-24                             Reverse AJE # 18-2-107                                        1,900,000.00

 2/1/18      2400-24           18-2-110          To correct AJE 18-2-103                       104,000.00
             0810-34                             To correct AJE 18-2-103                                           4,000.00
             0810-35                             To correct AJE 18-2-103                                           4,000.00
             0810-43                             To correct AJE 18-2-103                                           4,000.00
             0810-46                             To correct AJE 18-2-103                                           4,000.00
             0810-47                             To correct AJE 18-2-103                                           4,000.00
             0810-48                             To correct AJE 18-2-103                                           4,000.00
             0810-49                             To correct AJE 18-2-103                                           4,000.00
             0810-50                             To correct AJE 18-2-103                                           4,000.00
             0810-53                             To correct AJE 18-2-103                                           4,000.00
             0810-55                             To correct AJE 18-2-103                                           4,000.00
             0810-60                             To correct AJE 18-2-103                                           4,000.00
             0810-65                             To correct AJE 18-2-103                                           4,000.00
             0810-70                             To correct AJE 18-2-103                                           4,000.00
             0810-75                             To correct AJE 18-2-103                                           4,000.00
             0810-78                             To correct AJE 18-2-103                                           4,000.00
             0810-79                             To correct AJE 18-2-103                                           4,000.00
11/30/18 at 11:49:49.49 Case     2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 24 of 52                                                          Page: 3
                                               5171 Campbells Land Co, Inc.
                                                            General Journal
                                            For the Period From Jan 1, 2018 to Sep 30, 2018
Filter Criteria includes: Report order is by Date. Report is printed with Accounts having Zero Amounts and with shortened descriptions and in Detail Format.

 Date        Account ID        Reference         Trans Description                              Debit Amt        Credit Amt

             0810-80                             To correct AJE 18-2-103                                           4,000.00
             0810-81                             To correct AJE 18-2-103                                           4,000.00
             0810-83                             To correct AJE 18-2-103                                           4,000.00
             0810-85                             To correct AJE 18-2-103                                           4,000.00
             0810-90                             To correct AJE 18-2-103                                           4,000.00
             0810-91                             To correct AJE 18-2-103                                           4,000.00
             0810-93                             To correct AJE 18-2-103                                           4,000.00
             0810-94                             To correct AJE 18-2-103                                           4,000.00
             0810-97                             To correct AJE 18-2-103                                           4,000.00
             0810-98                             To correct AJE 18-2-103                                           4,000.00

 2/1/18      0100-24           18-2-111          Petty Cash                                        200.00
             0100-34                             Petty Cash                                      2,000.00
             0100-35                             Petty Cash                                      1,000.00
             0100-43                             Petty Cash                                      1,400.00
             0100-46                             Petty Cash                                      2,000.00
             0100-47                             Petty Cash                                      2,000.00
             0100-48                             Petty Cash                                      1,000.00
             0100-49                             Petty Cash                                      1,600.00
             0100-53                             Petty Cash                                      4,100.00
             0100-55                             Petty Cash                                      2,300.00
             0100-60                             Petty Cash                                      2,300.00
             0100-65                             Petty Cash                                      1,500.00
             0100-70                             Petty Cash                                      1,500.00
             0100-75                             Petty Cash                                      2,000.00
             0100-78                             Petty Cash                                      1,500.00
             0100-79                             Petty Cash                                      3,750.00
             0100-80                             Petty Cash                                      2,000.00
             0100-81                             Petty Cash                                      3,000.00
             0100-83                             Petty Cash                                      2,000.00
             0100-85                             Petty Cash                                      1,750.00
             0100-90                             Petty Cash                                      1,200.00
             0100-91                             Petty Cash                                      3,000.00
             0100-92                             Petty Cash                                      2,300.00
             0100-93                             Petty Cash                                      2,800.00
             0100-94                             Petty Cash                                      1,650.00
             0100-97                             Petty Cash                                      3,000.00
             0100-98                             Petty Cash                                      2,850.00
             0800-34                             Inventory                                      12,082.42
             0800-35                             Inventory                                      10,093.22
             0800-43                             Inventory                                       8,621.42
             0800-46                             Inventory                                       9,845.55
             0800-47                             Inventory                                      11,819.65
             0800-48                             Inventory                                       7,948.15
             0800-49                             Inventory                                       9,391.13
             0800-53                             Inventory                                      14,208.01
             0800-55                             Inventory                                      11,804.21
             0800-60                             Inventory                                      12,248.60
             0800-65                             Inventory                                      10,495.64
             0800-70                             Inventory                                      12,735.18
             0800-75                             Inventory                                      11,874.90
             0800-78                             Inventory                                      12,169.57
             0800-79                             Inventory                                      12,479.68
             0800-80                             Inventory                                      11,550.16
             0800-81                             Inventory                                      12,998.53
             0800-83                             Inventory                                      11,356.35
             0800-85                             Inventory                                      11,409.00
             0800-90                             Inventory                                      10,480.73
             0800-91                             Inventory                                       9,500.60
             0800-92                             Inventory                                      10,633.72
             0800-93                             Inventory                                      10,877.49
             0800-94                             Inventory                                      10,781.67
             0800-97                             Inventory                                      12,754.97
             0800-98                             Inventory                                      16,931.64
             3650-24                             Acquisition Expenses                                            352,792.19

 2/4/18      0175-24           18-2-001          Child Support New York                                                 2.88
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 25 of 52




                         ATTACHMENT 2
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 26 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 27 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 28 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 29 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 30 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 31 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 32 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 33 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 34 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 35 of 52
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 36 of 52




                         ATTACHMENT 3
                                Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 37 of 52


RonaldUnabur^
From:                             Robert E. Dauer, Jr. <RED@MUSLAW.com>
Sent:                             Tuesday, May 29, 2018 6:46 PM
To:                               Ronald Linaburg; Mike Sabatini
Subject:                          Unique Trustee Closing Flow of Funds
Attachments:                      MUS_PB-#2895802-v1-Flow_of_Fund$_for_Unique_Closing.pdf

Follow Up Flag:                   Follow up
Flag Status:                      Flagged

Categories:                       Emergency, Perkins 28


Gentlemen,


Attached Is the Unique/Trustee closing flow of funds. As you can see there was an initial deposit which was paid by Billy Kane(from funds that he borrowed). At
closing, 5171 paid the balance of the cash purchase price ($1,700,000) less the amounts payable at closing that were either paid by Store or were paid from 5171
post-closing operations as reflected on the attached Flow of Funds. The $1,700,000 was funded by Upfront Holdings (Carter Stockton). Carter Stockton was
repaid $1,700,000 from Store Capital on 2/13/18. Upfront was also paid fees and costs in the amount of $200,000 from 5171 on 2/13/18.

Please let me know if you have any questions.                                                           '

Please note that Dr. L paid the deposit to Spirit in the amount $1.0M. There was also an advance to Store for expenses. I believe there were two payments each
in the amount of $100,000. None of these funds flowed through my office. The Spirit deposit was paid to First American Title Company and Is reflected on the
Settlement Statement. The Store expenses were paid directly to Store.

There is also a $2,500,000 cash security deposit with Store. This was partially paid by the closing with Store from Loan Proceeds. The balance was paid In
February and March by 5171 through operations.                                         *


Please let me know if you have questions or need any additional information.

Thanks.


Best Regards,

Rob
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 38 of 52




                                                             '       •- «




           ■.?r.




                                       *:":.         :':
                                                            ■-:--;
                                       :-;v ■ ';

                                       :/            ■'■■




                                       . . -i"




                          ..•   ■ ■"   -T-       -
                                                                         Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 39 of 52


                                                       Payments at        Assumed                                                                                       Payments at         Assumed
                                                         Oostni           UaWHUes                                                                                          Ooslng          Uabiltties
fyinent by Campbell to Unique;                     -V                                                                    Payments Out
)«poti((Paid by 61II Kane) ^                    .S       274,500.00                     Deposit                             Perbns Restaurants
igii at Cloiing                                                                                                               Cure Costs                                  (138.631.56)                     Prepetition frarKhise Fees                             Paid by Store on 2/13/:
 Mel Caih Portion of Bid                           _    2,745,500.00                    Net of Deposit                        Payables                                                      (563,251.37| Pirwd 12.13 and (estmaie) Franchise Feet
 Auumed Payable!                                                                                                               ToUl                                       (138,631.56)      fS63.2Sl.37)
                                                                                        Period 12,13 and 1(estmaie)
  Peikiiii Rej(aurants(paid by Store on 2/13/18)                          563,251.37 Franchise Fees                         US Food Service
  Reinhart Food Service {paid by Store on 2/13/18)                          24,018.05 January Costs                           Secured Uabilily                            (605,507.12)                     Secured Liability                                      Paid by Store on 2/13/:
  US Food ServKe (paid by Store 2/13/18)                                  750,000.00 Through Jan. 29,2018                     Payables                                                      (750,000.00) Through Jan. 29.2018
                                                                          ^             Estimate(Due Feb. 20, may know
  Sales Taxes {Paid by 5171 after closini)    -                        -^^435,000.00 byFebll)                                  Total                                      (605.507.12)     (750.000.00)
  Spirit Reaby Capital(paid by Stweon 2/13/16)                             255,746.36 Jamiity Rent                          Reinhart Food Service                                                                                                                 Paid by Store on~2/I3/r
  Various Vendors(Paid by 5171 Post Ctosinq)—                   - 'bi^"f56,681.34 Various Current Payables                    503(b)(9) CUim                               (85,203.94)                                                                            Paid by Store on 2/13/:
    Total Assumed Payables                                               1.884,897.12                                         Payables ^                                                     (24,018.05) JanuaryCosts
    Accrued, But Unpaid RE Taxes                                          244,576.86 Paid by Store on 2/13/18)                 Total                                       (^0344)           (24,018.05)
       Total Paid/Assumed at Closing                   2,745,500-00      2,129.473.98                                       Other Cure Costs
Total Inflows                                          3,020.000.00      2.129,473.98                                        3D Acqulsillotu, IP                          (148420J3)                       Lease of 20013 Route 19, Man, PA                     Jud by 5171 Post Clost
                                                                                                                                                                                                           Commercial ServKe Agreement for telephone ettd
                                                                                                                             Access Pomt, Inc.
                                                                                                                                                                            atnuD                          internet service                                       Paid by Trustee
kPmhasePnce                                        $ 3,020.00000                                                             Bainbridge limited Partners                    (243142)                       Leeie of 11299 Saco Road, Meadville, PA                Paid by Trustee
 Hit                                                     274,500 00                                                          ElmhursI Properties, Inc.                      (US5.C0)                       lease of 3870 Elm Road NE, Warren, OH -             ^Paidbv5171 PoslOoss
                                                                                                                             Gar Field Club LP
 ■ce of Cash Purchase Pnce                             2.7454003X1                                                                                                         (1640312)                       leese of 3334 Wilmington Road, New Cestle, PA      .M_Paid by 5171 Post Oosi

 red Payments                                                                                                                Gerald Fry Company
                                                       (13>«S.50000)-*»                                                                                                     (2400.00)                      lease of Route 358 Hadley Road, Greenville, PA      «~Paidbv5171Postaosii
 Cuii Payment                                          i.7tx}.aoo.ao                                                         Perkins Holdings, ILC • lease                 (20475.02)                      Lease of 348 West Main Street, Conneaut OH-         ->Paid by 5171 Post Cloii.
                                                                                                                                                                                                           Real Estate Taxes for 348 West Main Street,
                                                                                                                             Perkins Holdings. UC • Real Estate Taxes
 Iky Upfrent/Cartar StBCfeton atCIOMif                 1.700l4)aB.M                                                                                                         (9402.45)                                                                          ^Bid by 5171 Post Clost
                                                                                                                               Total                                     (200,642.27)
                                                                                                                            Other Payable!
                                                                                                                             Sales Taxes                                                 Ufiss,000.00)                                  .     u                   Paid by Store on 2/13/]
                                                                                                                             Spirit Realty Capital                                         (255,746.36) January Rent                                              Paid by Store on 2/13/)
                                                                                                                             Various Vendors                                             ^,^6,881.34) Various Current Payablu           —               -   ' - ^aid by 5171 Post Closii
                                                                                                                             Accrued, But Unpaid RE Taxes                                  (244,576.86) Resolved through Spirit transaction                       Paid by Store on 2/13/]
                                                                                                                               Total                                                •
                                                                                                                                                                                           (412.627.70)
                                                                                                                            Other Admnistralive
                                                                                                                             Colette Gibbons, Trustee, ke Miller IIP      (165,169.04)
                                                                                                                             McDonald Hopkins UC                          (128,123.37)
                                                                                                                             MacDoruld, lllig. Jones 81 Britton UP        (107413.74)
                                                                                                                             Inglewood Associates UC                       (93,252.29)
                                                                                                                             Albert's Capital Services, UC                 (20495.08)
                                                                                                                             Whiteford, Taylor & Preston UP               (242,777.82)
                                                                                                                             leech Tishman Fuscado & lampi, UC             (49,826.58)
                                                                                                                             Bonom & Company, P.C.                          (7,176.72)
                                                                                                                             Scott M. Hare, Esquire                        (17,660.00)
                                                                                                                             David K. Rudov, Esquire                       (19,168.13)
                                                                                                                             U.S. Trustee                                  (13,000.00)
                                                                                                                               Total                                     (86446247)                .
                                                                                                                                                                                                                                                                  Paid to Trustee at Gosii

                                                                                                                             5FR Expense Reimbursement                   (100.000.00)              .




                                                                                                                                Total Payments Out                      (1,994.847.66)   Jlj74949M2^
                                                                                                                         Ocfered Closing Payments                       (1,045,500.00)
               Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 40 of 52

                                     [V\us
                  Single Ledger Balance Report - Sorted By Ref/Ck Number
           Selection Criteria    "
    Ttust Account:S                                      Trust Aooount Description:Doffaf 92/661631975
           File ID:280af(V100a                                       Client/ Matter 5f7t Campbells Land Co., Inc.
Responsible Party,mri                                             Ledger Comment
  Settlement Date:                                                        Property
    Starting DeiBi01/01/16                                            Ending Dalte:05/29/18

Ref/Ck     Ihinsaetion                    Payee Name                                           Cleared
                                               Nlomo                            Medium           Date                      Amount
 No.            Date



Oepoalte
               01/31/16   Regions Bank (Upfront Holding)                    Wire               01/31/18                 $950,000.00
                          Perkins Restaurant
               02/13/18   5171 Carnpbeirs Land Company                      Wire               02/26/18                 $200,000.00
               04/08/16   6171 Carnpbeils Land Co., Inc.                    Wire               04/30/18                   $3,635.00

                                                                           Total of 3 Deposits                    il,153,63S.0b
iMIteollaneeus                   i
               01/31/16   McDonald Hopkins LLC                              Wire               01/31/18               $1,200,000.00
                           Cash Purchase Price•Unique Ventures Acquisition
               02/13/18   Upfront Hotding, LLC                           Wire       02/28/18                            $200,000.00

                                                        Total of 2 Miscellaneous Items                            $1^0,000.00

TTanefer^'^)                     1                                                                  ✓



               01/31/18   TVansfer firom Stockton Wire                                                                  $250,000.00

                                                                       Total of 1 (+)Transfer                         $250,000.00

 Report Totals:                                                 Ending Balance on 06/29/18:                                  $0.00




                                                         Pagsl of 1                                 DsteofRepott      S/28/18
                                                                                                    Time of Report:   03:37:15PM
                                                                                                        Report By:    KJJ
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 41 of 52   :■-• V.V
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 42 of 52




                                                             420 Ft. Duquesne Blvd, Ste 1900, Pittsburgh, PA 15222
                                                                           Tel: 412-281-8771  Fax: 412-281-7001
                                                                                       email: info@louisplung.com


May 31, 2019

Daniel Lynch
The Lynch Law Group
501 Smith Drive, Suite 3
Cranberry Township, PA 16066

Dear Mr. Lynch:

We are in receipt of the December 2018 Balance Sheet and Income Statement for 5171
Campbells Land Co., LLC. (“5171” or “the Company”). As detailed in our report dated March 18,
2019 (“Our Report”), many of the balance sheet accounts and therefore income statement
accounts are misstated and/are recorded incorrectly. The December 2018 financial statements
appear to be grossly misstated and contain large variances in both the balance sheet and income
statement accounts. We are not able to determine the cause of these variances without
supporting documentation, journal entries and account reconciliations. Based on our limited
analysis of the December 2018 financial statements, we have the following comments and
observations.

Goodwill

As stated in Our Report, Goodwill of $2,683,292 was acquired in connection with the Asset
Purchase Agreement (APA) dated January 26, 2018. As we also stated in Our Report, entries to
increase Goodwill continued to be made by the Company after the APA which overstated Goodwill
by $1,863,244.64. Additional entries were made through December 2018 that increased Goodwill
to $6,493,253. As of December 2018, Goodwill is overstated by $3,809,961. Additional
documentation is required in order to determine the make-up of the overstatement and its
classification as other capitalizable costs or additional current expenses which would serve to
further decrease the Company’s 2018 income.

Property and Equipment

$4,050,000 of equipment was acquired by 5171 with the APA. Based on the Company’s internal
financial statements, equipment increased by $588,591 indicating that the Company purchased
additional equipment in that amount. The amount of equipment included in the December 2018
balance sheet is $2,828,974 which appears to represent the disposal or sale of $1,809,617 of
equipment. The income statement does not include income or loss from a sale of equipment.
Therefore, the reduction in equipment appears to be a disposal of equipment or a reclassification
to other general ledger accounts.

Entries were made to record $1,720,546 in leasehold improvements through December 2018.
We have no supporting documentation to confirm accuracy or make-up of the amount of leasehold
improvements or how they were acquired.
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 43 of 52


Daniel Lynch
May 31, 2019
Page 2


The December 2018 balance sheet reflects an increase in accumulated depreciation and
corresponding expense of $2,562,000 which is titled “Bonus Depreciation”. Bonus Depreciation
is a special tax deduction allowed for certain acquired qualifying property. Bonus Depreciation
should not be recorded within financial statements that are prepared in accordance with generally
accepted accounting principles. Additionally, we have no documentation to support that any of
the acquired assets qualify for Bonus Depreciation.

Other Balance Sheet Asset Accounts

Exhibit 1 attached hereto provides a comparison of monthly internally prepared balance sheets
for the Company for 2018. Note that the accounts and balances contain some extreme
fluctuations from period to period and that some of the accounts are negative balances.

Store Capital Deposits and Smallwares in the amounts of $2,500,000 and $235,609 respectively
are improperly categorized as current assets. Assuming that current liabilities are properly stated
as of December 2018, the Company’s estimated available working capital is a negative
$(7,522,254). Negative working capital indicates that 5171 cannot continue to operate without a
large influx of cash or concessions by its creditors. See Exhibit 3.

Commissions Payable

As detailed in Our Report, commissions of $750,000 were incurred in connection with the
sale/leaseback transaction. The commissions were written off by the Company in December
2018. The write off suggests that the Company is not going to pay the commissions and increased
the gain on sale that resulted from the sale/leaseback transaction by $750,000.

Officer Loan Payable - LT

In connection with the APA, 5171 borrowed $250,000 from certain individuals. 5171 initially
recorded these loans as short term but reclassified them as long term in Period 5. The balance
sheets as of 2018 report the balance in Officer Loan Payable – LT as a negative $(575,000). The
change in balance suggests that $825,000 was paid by 5171 to the Officer and the Officer owes
5171 $575,000 (the excess paid over the $250,000 owed by the Company). Documentation is
needed to verify the accuracy of the account balance.

Sales Tax Payable

Based on the December balance sheet the company owes $1,262,411 in sales tax to the various
states it operates in. During Periods 2-9 2018 and October 2018, sales tax payable increased
from $22,964 to $506,174. Therefore, the balance increased by $756,267 from October to
December. The large increase indicates that the amount of unpaid sales tax may have been
understated in prior periods.

Franchise Fees Payable

Based on the December balance sheet the company owes $973,774 in franchise fees. During
Periods 2-9 2018 and October 2018, franchise fees payable increased from $148,760 to
$569,467. Therefore, the balance increased by $404,307 from October to December. The large
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 44 of 52


Daniel Lynch
May 31, 2019
Page 3


increase indicates that the amount of unpaid franchise fees may have been understated in prior
periods.

Paid- In- Capital

The balance of Paid-in-Capital prior to the APA and sale/leaseback transaction was $980,700.
The balance in Paid-in-Capital increased by $3,856,555 during 2018 and totals $4,837,255 as of
December 2018. As detailed in Our Report, monies loaned to 5171 by L4 and/or Dr. Linaburg
along with other adjustments were improperly recorded as Paid-in-Capital. Subsequent to the
date of Our Report, we became aware that pre-2018 Paid-in-capital of $980,700 represented
loans from L4 and/or Dr. Linaburg as well. Therefore, $3,062,655 of the total balance is known
to represent monies loaned to 5171 by L4 and/or Dr. Linaburg. The remainder of the balance of
$1,774,600 is most likely the result of erroneous entries to Paid-in-Capital and most likely
represent additional liabilities of the Company. To the best of our knowledge no member of the
Company contributed cash as Paid-in-Capital. Note that the Paid-in-Capital balance decreased
by $179,900 in Period 9. This amount was paid to an affiliated party as described in Our Report.
In Period 10 the entry to reduce Paid-in-Capital by the $179,900 was reversed. Documentation
is needed in order to determine the accuracy of this account.

Due to the inaccuracy of the Paid-in- Capital account, total liabilities appear to be understated by
at least $4,837,255. If all of these liabilities are current, the working capital deficit as of December
2018 would total $(12,360,509).

Discounts Earned

During the last four periods of 2018, total sales were reduced by $902,243.23 for what is
presented on the income statement as “Discount Earned”. Prior to period 10, the year-to-date
balance in this account was a $3,165.71 increase to total sales. The nature and substance of
these significant sales adjustments need to be investigated.

Operating Income (Loss)

According to the December 2018 income statement, 5171 realized net income of $88,270.
However, the total sales per the December 2018 add up to $76,249. The $12,021 footing error
is most likely a formatting error with the financial statements. Note however, that net income
includes $4,376,703 in income generated by the sale/leaseback transaction not operations and
represents the excess cash net of expenses received by the Company. Therefore, without further
analysis to determine the accuracy of the reported income and if other non-operating income or
expense is included within the year-end December 2018 income statements, the Company
sustained a $(4,300,454) operating loss. See Exhibit 4.

Summary

Based on our limited analysis, it appears that the financial statements provided by the Company
are grossly misstated. Account balances fluctuate significantly between periods. Large
adjustments appear to be made in December 2018 some of which appear to be correcting the
overstatement of sales and understatement of various liabilities. The financial statements as
       Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 45 of 52


Daniel Lynch
May 31, 2019
Page 4


presented appear to be completely unreliable. A complete forensic audit is needed to determine
the balances of actual assets, liabilities, working capital and loss generated by the Company.



Very truly yours,


LOUIS PLUNG & COMPANY, LLP




Catherine T. Marchelletta, CPA, MST
Partner
Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 46 of 52




                            EXHIBITS
                                                                 Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 47 of 52
          EXHIBIT 1

                                                                                                     5171 Campbells Land Co., LLC
                                                                                                           Balance Sheets
                                                                                                               ASSETS

Period 2 2018 thru December 2018        Period 2             Period 3           Period 4              Period 5            Period 6             Period 7             Period 8             Period 9         October 7, 2018       December 2018

Current Assets
Petty Cash                         $       67,412.11    $       85,013.88   $      101,296.74    $        55,700.00   $       74,413.58    $       95,239.79    $       94,594.02    $      119,944.12    $        94,594.02    $        83,425.64
Bank Accounts                             121,116.65            41,917.99          (32,460.34)        (656,287.64)         (422,999.14)         (706,086.45)         (623,345.76)            23,695.16        (3,910,792.51)              1,963.56
Intercompany                                     0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00                 0.00
Bank Deposit Clearing                     456,341.91           392,849.56          360,800.26           347,989.33           279,725.01           218,706.90                  0.00          212,222.67                   0.00          (47,157.31)
Payroll Clearing                        (311,191.29)         (326,410.10)        (328,315.19)         (347,611.67)         (349,815.18)         (346,545.95)                  0.00        (351,366.17)            356,672.30         (306,246.78)
Payroll Tax Suspense Acct                        0.00          230,075.54          399,346.57           (73,389.54)          257,387.17           587,953.61                  0.00                 0.00                  0.00                 0.00
A/R - Employees                               (25.00)            (100.00)             (302.53)             4,596.86            4,546.86             4,471.02             4,421.02             4,371.02              4,421.02              4,171.02
A/R - Shoes                                      0.00                0.00                 0.00                 0.00              (65.28)              (65.28)              (65.28)              (65.28)               (65.28)             (130.24)
A/R - 401(k)                                     0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00                 0.00
A/R - Other                                      0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                  0.00             (194.50)
Inventory                                 297,092.19           297,092.19          297,092.19           297,092.19           299,200.09           304,182.99           275,618.68           284,248.92            275,618.68           267,938.68
Smallwares                                 58,000.00           214,287.09          229,608.33           235,608.67           235,608.67           235,608.67           235,608.67           235,608.67            235,608.67           235,608.67
Prepaid Expenses                           24,981.97            60,823.94          105,031.19             63,795.16           19,204.86            19,931.41            31,172.86            25,331.44            103,347.57                  0.00
Prepaid Loan Deposits                            0.00                0.00                 0.00                 0.00                 0.00            4,486.07             4,486.07             4,486.07              4,486.07              4,486.07
Store Capital Deposits                  2,044,058.59         2,500,000.00        2,500,000.00         2,500,000.00         2,500,000.00         2,500,000.00         2,500,000.00         2,500,000.00          2,500,000.00         2,500,000.00
Prepaid Ohio Work Comp Ins.                      0.00                0.00                 0.00                 0.00                 0.00           21,071.38            23,541.59            19,789.12             26,654.22            (1,202.85)

Total Current Assets                    2,757,787.13         3,495,550.09        3,632,097.22         2,427,493.36         2,897,206.64         2,938,954.16         2,546,031.87         3,078,265.74         (309,455.24)          2,742,661.96

Property and Equipment
Buildings                                       0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Accum Deprec-Buildings                          0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Land                                    1,394,040.00         1,394,040.00        1,394,040.00         1,394,040.00         1,394,040.00         1,394,040.00         1,394,040.00         1,394,040.00         1,394,040.00           1,394,040.00
Parking Lot Improvements                        0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Accum Deprec-Parking Lots                       0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Capitalized Outside Maint.                                                                                                                                                                                             0.00              45,502.50
Accrum Deprc- Capt. Maint.                                                                                                                                                                                             0.00              (1,516.81)
Signs                                           0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Equipment                               4,050,000.00         4,138,759.18        4,143,164.28         4,143,164.28         4,143,164.28         4,461,496.91         4,535,861.13         4,616,174.18         4,638,590.76           2,828,973.57
Accum Deprec-Equipment                          0.00                 0.00                0.00         (195,864.48)         (244,830.60)         (293,796.72)         (342,762.84)         (391,728.96)         (342,762.84)           (425,593.44)
Vehicles                                        0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00                    0.00
Unamortized Leasehold Improvem             17,896.14            79,923.19          275,114.86           463,900.56           539,330.25           712,040.88           812,023.14           906,543.96           816,722.73           1,720,546.45
Accum Depr - Bonus Deprec.                      0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00         (2,562,000.00)

Total Property and Equipment            5,461,936.14         5,612,722.37        5,812,319.14         5,805,240.36         5,831,703.93         6,273,781.07         6,399,161.43         6,525,029.18         6,506,590.65          2,999,952.27

Other Assets
Utility Deposits                          108,642.00           154,305.50          154,305.50           154,305.50           154,305.50           154,305.50           154,305.50           154,305.50           159,070.50            158,447.32
Tax Escrow - FNB Mortgage                       0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00             1,054.75                 0.00              2,109.49
Unamortized Organizational Exp                  0.00                 0.00                0.00           224,162.63           224,162.63           224,162.63           224,162.63           224,162.63           224,162.63            210,366.63
Unamortized Goodwill                    2,683,292.04         2,796,536.68        4,546,536.68         4,462,274.68         4,438,946.29         4,415,617.90         4,392,289.51         4,308,057.12         4,331,385.51          6,493,252.99
Closing Costs - FNB Mortgage                    0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00            51,681.75                 0.00             51,681.75
Acc. Amort-FNB Closing Costs                    0.00                 0.00                0.00                 0.00                 0.00                 0.00                 0.00                 0.00                 0.00              (416.48)
Franchise Transfer Fee                                                                                                                                                                                                 0.00             52,000.00

Total Other Assets                      2,791,934.04         2,950,842.18        4,700,842.18         4,840,742.81         4,817,414.42         4,794,086.03         4,770,757.64         4,739,261.75         4,714,618.64          6,967,441.70

Total Assets                           11,011,657.31        12,059,114.64   $   14,145,258.54    $   13,073,476.53    $   13,546,324.99    $   14,006,821.26    $   13,715,950.94    $   14,342,556.67    $   10,911,754.05     $   12,710,055.93
                                                                         Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 48 of 52
            EXHIBIT 1 (Continued)

                                                                                                                   LIABILITIES AND CAPITAL
Period 2 2018 thru December
2018                                 Period 1            Period 2             Period 3            Period 4              Period 5             Period 6             Period 7             Period 8             Period 9          October 7, 2018      December 2018

Current Liabilities
Credit Card - M/C & VISA         $          0.00    $            0.00    $            0.00    $            0.00     $            0.00    $            0.00    $            0.00    $            0.00    $            0.00     $            0.00    $              0.00
Credit Card - Discover                      0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                  0.00                   0.00
Credit Card - AMEX                          0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                  0.00                   0.00
Short Term Loans                            0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00           293,886.82                  0.00           150,417.30
Credit Line - RGL                           0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00           500,000.00            500,000.00           500,000.00
Accounts Payable                        4,100.72         1,360,336.74         1,752,103.33         1,780,993.90          1,706,320.20         1,708,284.70         1,903,799.55         2,272,079.89         2,355,495.27          2,157,064.36         2,292,959.71
Franchise Fees Payable                      0.00           148,760.24           201,321.77           207,309.75            209,324.06           313,350.82           366,059.42           468,584.35           569,466.50            569,466.50           973,773.52
Advertising Fees Payable                    0.00            72,098.00           151,359.47           191,899.06            236,254.45           116,771.56            78,541.48           120,435.19            84,326.04             49,326.04           232,556.29
Credit Cards Payable                                                                                                                                                                                                                                              3.95
Sales Tax Payable                            0.00          141,933.22            229,152.85          312,000.33            232,426.77           357,821.50           445,945.47           595,493.35           668,543.18            506,174.01         1,262,441.02
FIT Payable                                  0.00            35,332.22           111,257.53          185,115.09               (393.98)            80,607.07          161,069.83                832.25             3,069.10              2,286.03           (3,409.31)
FICA Payable                                 0.00            79,507.22           248,068.02          418,112.98                 539.25          183,702.83           364,796.47                  0.08             3,677.12              2,655.14           (6,583.40)
City Tax Payable                             0.00             8,281.83            17,898.66            14,648.40                  6.92            10,586.78            21,150.63                 0.00             (738.97)              (871.77)           (1,428.45)
Suspense - State Inc. Tax Pay.               0.00                 0.00                 0.00                 3.07                  5.87                 5.87                 5.87                 5.87                  5.87                 5.87                  0.00
State Income Tax Payable                     0.00            22,963.59            50,798.92            78,567.69                 15.17            29,923.58            59,487.38                 0.00               696.29                573.29           (1,128.28)
PA EE UC Withheld                            0.00               316.00               677.18             1,042.06                 29.91               424.38               813.73                 0.42                  1.11                 0.42               (23.61)
LST Payable                                  0.00             2,061.85             4,021.85             3,167.85                  0.00             2,086.00             4,156.00                 0.00               (30.00)                 0.00               176.00
Accrued Payroll Taxes                        0.00            36,927.97            79,471.89            87,974.74             73,450.86            99,065.58          121,909.17           142,245.20           139,997.95            142,516.22                   0.00
Accrued NY State Disability                  0.00                16.20             (318.97)             (463.94)              (400.94)             (337.22)             (277.69)             (221.76)             (171.70)              (915.50)             (926.74)
Accrued Ohio CAT Tax                         0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00             5,500.00                     0             5,500.00
Accrued Utilities Payable                    0.00                 0.00             (477.20)             (477.20)              (477.20)             2,218.44           (4,449.55)         (12,161.68)          (12,161.68)           (12,159.05)           (10,712.90)
Acquisition Expenses Payable           (3,996.75)             6,778.09          (18,500.00)          (99,941.52)           (64,266.57)          (64,266.57)          (45,098.63)          (45,098.63)          (45,098.63)           (45,098.63)                  0.00
Accrued Payroll                              0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                  0.00                 0.00                  0.00
Accrued Real Estate Taxes                    0.00          (13,574.96)          (23,518.54)          (23,518.54)           145,016.54           187,150.21           206,748.98           239,517.08           281,650.75            276,036.08           169,024.58
Accrued Rent                                 0.00                 0.00         (186,079.17)        (372,158.34)            128,824.49           114,510.71           100,196.93             85,883.15            71,569.37         (286,275.19)                   0.00
401(k) Payable                               0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                  0.00                 0.00                  0.00
Accrued Interest Payable                     0.00                 0.00                 0.00                 0.00                 41.10                41.10                41.10                41.10                 41.10                41.10                 41.10
"Give Kids the World"                        0.00                32.00                32.00                30.43                 26.13                26.13                26.13             4,590.86             5,005.48              4,590.86            11,594.82
Gift Cards                                   0.00          (17,566.66)          (28,729.41)          (36,090.11)           (39,293.53)          (40,329.30)          (46,884.99)          (50,956.01)          (55,638.03)           (50,956.01)            18,712.00
Current Portion - LT Debt                    0.00                 0.00                 0.00                 0.00             18,400.00            18,400.00            18,400.00            18,400.00            18,400.00             18,400.00            18,400.00
Loan Payable - Store Capital                 0.00                 0.00                 0.00        1,750,000.00          1,679,880.60         1,539,641.80         1,434,462.70         1,329,283.60         1,259,164.20          1,259,164.20         1,117,920.11
Officer Loan Payable - ST                    0.00          250,000.00            250,000.00          250,000.00                   0.00          650,000.00                  0.00                 0.00                  0.00                 0.00                  0.00
Loan Payable - L-Four LP                     0.00                 0.00                 0.00                 0.00                  0.00            50,000.00          800,000.00           800,000.00           800,000.00            800,000.00           800,000.00
Auto Loan - Ally                             0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                  0.00                 0.00                  0.00

Total Current Liabilities                 103.97         2,134,203.55         2,838,540.18         4,748,215.70          4,325,730.10         5,359,685.97         5,990,899.98         5,968,954.31         6,946,657.14          5,892,023.97         7,529,307.71

Long-Term Liabilities
Commissions Payable                         0.00           750,000.00           750,000.00          750,000.00            750,000.00           750,000.00           750,000.00           750,000.00           750,000.00            750,000.00                  0.00
Mortgage Payable                      398,500.00           398,500.00           398,500.00          398,500.00            380,100.00           380,100.00           380,100.00           380,100.00                 0.00            380,100.00                  0.00
Loan from Shareholders                 13,840.00            13,840.00            13,840.00           13,840.00             13,840.00            13,840.00            13,840.00            13,840.00            13,840.00             13,840.00             13,840.00
Officer Loan Payable - LT                   0.00                 0.00                 0.00                0.00            300,000.00           250,000.00           250,000.00           250,000.00           250,000.00            250,000.00          (575,000.00)
Loan Payable - GSG                          0.00                 0.00                 0.00                0.00                  0.00                 0.00           124,814.85           123,264.37           121,706.11            121,706.11            115,314.22
Loan Payable - Ascentium                    0.00                 0.00                 0.00                0.00                  0.00                 0.00             (913.46)            73,905.32            72,982.64             72,982.64             69,197.89
Mortgage Payable - FNB                      0.00                 0.00                 0.00                0.00                  0.00                 0.00                 0.00                 0.00           650,000.00                  0.00            640,897.30
Mortgage Payable - Upfront                  0.00                 0.00                 0.00                0.00                  0.00                 0.00                 0.00                 0.00                 0.00                  0.00                  0.00
Mortgage Pay. - Disam Holdings              0.00                 0.00                 0.00                0.00                  0.00                 0.00                 0.00                 0.00                 0.00                  0.00                  0.00

Total Long-Term Liabilities           412,340.00         1,162,340.00         1,162,340.00         1,162,340.00          1,443,940.00         1,393,940.00         1,517,841.39         1,591,109.69         1,858,528.75          1,588,628.75           264,249.41

Total Liabilities                     412,443.97         3,296,543.55         4,000,880.18         5,910,555.70          5,769,670.10         6,753,625.97         7,508,741.37         7,560,064.00         8,805,185.89          7,480,652.72         7,793,557.12

Capital
Common Stock                            1,000.00             1,000.00             1,000.00             1,000.00              1,000.00             1,000.00             1,000.00             1,000.00             1,000.00              1,000.00              1,000.00
Paid In Capital                       980,700.00         4,217,155.00         4,217,155.00         4,217,155.00          4,217,155.00         4,217,155.00         4,217,155.00         4,217,155.00         4,037,255.00          4,217,155.00         4,837,255.00
Retained Earnings                           0.00                 0.00                 0.00                 0.00                  0.00                 0.00                 0.00                 0.00                 0.00                  0.00                  0.00
Members Distributions                                                                                                                                                                                                                      0.00           (13,100.00)
Net Income                               (103.97)        3,496,958.76         3,840,079.46         4,016,547.84          3,085,651.43         2,574,544.02         2,279,924.89         1,937,731.94         1,499,115.78          (787,053.67)             88,269.94

Total Capital                         981,596.03         7,715,113.76         8,058,234.46         8,234,702.84          7,303,806.43         6,792,699.02         6,498,079.89         6,155,886.94         5,537,370.78          3,431,101.33         4,913,424.94

Total Liabilities & Capital      $   1,394,040.00       11,011,657.31        12,059,114.64    $   14,145,258.54     $   13,073,476.53    $   13,546,324.99    $   14,006,821.26    $   13,715,950.94    $   14,342,556.67     $   10,911,754.05    $   12,706,982.06
                                                                                                             Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 49 of 52
                 EXHIBIT 2

                                                                                                                                                                                INCOME STATEMENT
                                                                      % of                       % of                       % of                        % of                      % of                        % of                         % of                         % of                         % of                          % of    Projected 10, 11    % of                          % of
                                     Period 1         Period 2        Sales       Period 3       Sales       Period 4       Sales        Period 5       Sales        Period 6     Sales   Period 7            Sales        Period 8        Sales        Period 9        Sales        Period 13       Sales   Accum 1-9 & 13        Sales       and 12          Sales       Year-To-Date      Sales
Revenues
Sales-Dining Room                $        0.00   $    2,157,689.71            $   2,526,461.83           $   2,454,747.94           $    2,572,867.52           $    2,496,468.41         $    2,525,458.18           $    2,463,061.29            $    2,476,146.16            $    2,644,664.43            $   22,317,565.47             $    8,465,787.17           $    30,783,352.64
Sales-Exempt                              0.00           86,120.57                  104,861.83                 104,791.53                  107,278.58                   99,291.38                 92,590.91                  100,062.22                   104,931.79                     1,738.17                   801,666.98                      4,522.47                   806,189.45
Other Income                              0.00              (44.05)                     997.53                       0.00                        0.00                        0.00                      0.00                   (2,272.70)                   (4,691.50)                        0.00                    (6,010.72)                         0.00                    (6,010.72)
Rebates                                   0.00                 0.00                       0.00                 100,000.00                        0.00                        0.00                      0.00                         0.00                         0.00                        0.00                   100,000.00                     17,048.09                   117,048.09
Discount Earned                           0.00                 0.00                     505.51                      75.00                    1,229.01                      200.00                    576.92                         0.00                       579.27                (205,757.01)                 (202,591.30)                  (699,651.93)                 (902,243.23)

Total Revenues                            0.00        2,243,766.23                2,632,826.70               2,659,614.47                2,681,375.11                2,595,959.79              2,618,626.01                2,560,850.81                 2,576,965.72                 2,440,645.59                23,010,630.43                  7,787,705.80                30,798,336.23


Cost of Sales
Purchases-Food                            0.00          605,281.12     27%         769,911.35     29%         760,556.34     29%          801,738.72     30%          755,753.92    29%         739,953.08     28%          734,063.54      29%          758,776.44      29%          854,082.99      35%         6,780,117.50      29%         2,385,065.04    31%          9,165,182.54     30%
Gross Wages-Manager                       0.00          219,129.37     10%         231,710.51      9%         227,394.17      9%          227,788.76      8%          228,260.18     9%         211,952.43      8%          209,260.94       8%          205,835.33       8%          220,440.94       9%         1,981,772.63       9%           660,596.79     8%          2,642,369.42      9%
Gross Wages-Administration                0.00           87,842.12      4%         114,403.18      4%         120,798.93      5%          123,098.52      5%          123,997.68     5%         130,315.09      5%          130,922.95       5%          144,101.65       6%          118,533.37       5%         1,094,013.49       5%           418,606.20     5%          1,512,619.69      5%
Gross Wages-Service                       0.00          115,087.53      5%         134,427.53      5%         133,937.84      5%          140,995.53      5%          139,190.66     5%         140,935.22      5%          140,909.48       6%          142,051.23       6%          122,887.61       5%         1,210,422.63       5%           405,373.70     5%          1,615,796.33      5%
Gross Wages-Preparation                   0.00          209,973.07      9%         247,398.98      9%         254,442.64     10%          270,899.42     10%          273,204.76    11%         269,954.47     10%          273,246.87      11%          276,398.21      11%          241,323.62      10%         2,316,842.04      10%           814,209.90    10%          3,131,051.94     10%
Gross Wages-Maintenance                   0.00           43,169.94      2%          48,155.72      2%          51,042.85      2%           64,563.50      2%           57,056.70     2%          58,685.50      2%           65,385.57       3%           66,739.80       3%           56,597.05       2%           511,396.63       2%           198,627.10     3%            710,023.73      2%

Total Cost of Sales                       0.00        1,280,483.15     57%        1,546,007.27    59%        1,548,172.77    58%         1,629,084.45    61%         1,577,463.90   61%        1,551,795.79    59%         1,553,789.35     61%         1,593,902.66     62%         1,613,865.58     66%        13,894,564.92      60%         4,882,478.73    63%         18,777,043.65     61%

Gross Profit                              0.00          963,283.08                1,086,819.43               1,111,441.70                1,052,290.66                1,018,495.89              1,066,830.22                1,007,061.46                  983,063.06                   826,780.01                  9,116,065.51                  2,905,227.07                12,021,292.58
                                                              43%                         41%                        42%                         39%                         39%                       41%                         39%                         38%                          34%                           40%                           37%                          39%
Expenses
Suspense Account - Expenses               0.00                0.00                        0.00      0%              0.00      0%           (2,000.00)     0%            4,528.78    0%                0.00      0%           30,946.00       1%                 0.00       0%                 0.00     0%              33,474.78      0%         (31,195.42)      0%              2,279.36      0%
Bonus Pay                                 0.00                0.00                    7,800.00      0%              0.00      0%            12,025.00     0%              701.00    0%              665.00      0%                0.00       0%               400.00       0%                 0.00     0%              21,591.00      0%            2,140.00      0%             23,731.00      0%
Vacation Pay                              0.00            4,447.00       0%          10,403.73      0%         12,700.42      0%            12,925.30     0%           17,788.00    1%           29,613.10      1%           35,574.59       1%            29,649.25       1%            16,909.60     1%            170,010.99       1%           60,028.09      1%            230,039.08      1%
Uniforms                                  0.00              748.00       0%             159.80      0%             62.95      0%             1,643.50     0%               43.80    0%               16.70      0%               75.24       0%                37.55       0%                65.50     0%               2,853.04      0%              190.33      0%              3,043.37      0%
Gross Wages-Mgr. Trainee                  0.00            3,266.86       0%           8,689.16      0%         11,170.13      0%            12,538.70     0%           11,854.09    0%           13,714.08      1%           16,504.69       1%            13,150.35       1%             8,258.79     0%              99,146.85      0%           39,643.77      1%            138,790.62      0%
Operating Supplies-Paper                  0.00           32,341.06       1%        (32,341.06)     -1%         41,853.08      2%            39,960.60     1%           36,245.36    1%           39,821.86      2%           38,089.71       1%            40,518.66       2%            46,343.88     2%            282,833.15       1%         148,061.25       2%            430,894.40      1%
Operating Supplies-Janitor                0.00           19,712.67       1%        (19,712.67)     -1%         24,861.60      1%            29,048.39     1%           29,356.77    1%           28,770.54      1%           29,188.22       1%            29,582.30       1%            16,781.78     1%            187,589.60       1%           58,915.96      1%            246,505.56      1%
Operating Supplies-China/Silve            0.00           18,675.92       1%        (18,675.92)     -1%         37,884.99      1%            42,282.16     2%           18,030.90    1%           15,788.37      1%           18,018.22       1%            19,033.19       1%             8,358.41     0%            159,396.24       1%           47,390.98      1%            206,787.22      1%
Operating Supplies-Misc.                  0.00                0.00       0%               0.00      0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                   0.00      0%                0.00      0%                  0.00      0%
Operating Supplies-Memo-Gst               0.00              204.86       0%               0.00      0%          2,468.70      0%                 0.00     0%                0.00    0%            2,806.00      0%                0.00       0%            10,631.65       0%               246.08     0%              16,357.29      0%            2,570.46      0%             18,927.75      0%
Office Expense                            0.00            2,621.16       0%          11,357.59      0%          5,598.88      0%             1,741.22     0%           24,027.75    1%           10,630.65      0%           15,465.04       1%            23,126.97       1%          (41,344.02)    -2%              53,225.24      0%         121,561.82       2%            174,787.06      1%
Postage                                   0.00                0.00       0%               0.00      0%            399.47      0%                 0.00     0%                0.00    0%               29.05      0%               33.39       0%                 0.00       0%                35.10     0%                 497.01      0%                0.00      0%                497.01      0%
Credit Card Fees                          0.00                0.00       0%          18,911.10      1%         40,470.04      2%            39,521.09     1%           40,399.51    2%           38,691.68      1%           41,593.23       2%            39,854.27       2%            38,939.41     2%            298,380.33       1%           81,017.99      1%            379,398.32      1%
Credit Card Chargebacks                   0.00                0.00       0%               0.00      0%              0.00      0%                 0.00     0%              100.25    0%               51.45      0%               38.83       0%               262.30       0%               401.62     0%                 854.45      0%              401.06      0%              1,255.51      0%
Gift Card Fees                            0.00                0.00       0%               0.00      0%            366.03      0%               193.58     0%              250.74    0%              127.08      0%              146.88       0%               128.25       0%               447.48     0%               1,660.04      0%              397.80      0%              2,057.84      0%
Business & Promotions                     0.00                0.00       0%               0.00      0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%             6,100.00     0%               6,100.00      0%              887.20      0%              6,987.20      0%
Utilities                                 0.00           68,377.32       3%        138,443.33       5%        129,056.33      5%          116,983.77      4%          138,918.72    5%          125,177.93      5%          120,566.46       5%          156,075.35        6%          124,985.15      5%          1,118,584.36       5%         366,089.89       5%          1,484,674.25      5%
Telephone                                 0.00           13,612.41       1%          16,799.41      1%         13,267.98      0%            13,389.40     0%           12,905.88    0%            5,041.03      0%            3,700.61       0%             4,758.93       0%             2,806.05     0%              86,281.70      0%           14,872.32      0%            101,154.02      0%
Computer Services                         0.00           31,600.00       1%             600.00      0%         15,084.93      1%               461.32     0%              437.50    0%            1,652.20      0%                0.00       0%             8,974.00       0%                 0.00     0%              58,809.95      0%           18,363.83      0%             77,173.78      0%
Internet Service                          0.00                0.00       0%          16,428.47      1%              0.00      0%                 0.00     0%            4,585.06    0%           13,017.06      0%                0.00       0%            10,109.16       0%                 0.00     0%              44,139.75      0%           19,195.68      0%             63,335.43      0%
Laundry                                 103.97            9,735.63       0%          15,151.80      1%          9,623.23      0%             8,730.24     0%            9,592.23    0%            8,617.48      0%           10,996.83       0%            12,728.93       0%             8,850.54     0%              94,130.88      0%           22,766.01      0%            116,896.89      0%
Real Estate Taxes                         0.00           10,022.97       0%          28,391.07      1%          6,685.98      0%          180,629.11      7%           42,133.67    2%           84,815.48      3%          105,338.76       4%          112,732.93        4%            33,289.50     1%            604,039.47       3%         (75,283.19)     -1%            528,756.28      2%
Other Licenses & Taxes                    0.00           56,610.38       3%             856.00      0%             65.00      0%           (8,355.99)     0%              100.00    0%                0.00      0%                0.00       0%            14,343.00       1%          (52,000.00)    -2%              11,618.39      0%            9,088.00      0%             20,706.39      0%
Payroll Taxes                             0.00          108,750.73       5%        126,824.32       5%        109,466.21      4%          103,817.76      4%          117,196.51    5%          113,390.41      4%          112,130.18       4%          109,594.68        4%          (36,475.67)    -1%            864,695.13       4%         294,320.63       4%          1,159,015.76      4%
State Corp. Tax                           0.00                0.00       0%               0.00      0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                   0.00      0%                0.00      0%                  0.00      0%
Insurance-Business                        0.00           10,851.00       0%           4,866.38      0%              0.00      0%            76,868.00     3%           21,618.99    1%           22,802.55      1%           16,691.64       1%            28,939.43       1%             8,155.68     0%            190,793.67       1%         115,001.03       1%            305,794.70      1%
Repairs & Maintenance                     0.00           14,619.72       1%          26,276.85      1%         71,625.94      3%            57,726.30     2%          177,552.39    7%           49,346.85      2%           74,238.46       3%          (42,344.70)      -2%        (600,605.77)    -25%          (171,563.96)      -1%         238,060.49       3%             66,496.53      0%
Outside Maintenance                       0.00           14,289.56       1%          22,289.07      1%         13,276.70      0%          (11,155.79)     0%           11,955.55    0%            6,107.05      0%            7,051.20       0%             8,148.02       0%          (43,125.90)    -2%              28,835.46      0%           35,696.42      0%             64,531.88      0%
Trash Removal                             0.00           13,785.04       1%          14,720.01      1%          6,427.37      0%             8,127.86     0%           15,243.84    1%           15,967.85      1%           14,262.98       1%            11,606.53       0%             7,043.32     0%            107,184.80       0%           25,800.46      0%            132,985.26      0%
Insurance-Group Medical                   0.00           35,248.52       2%          36,158.99      1%         37,311.21      1%            26,344.32     1%           85,540.00    3%           48,498.67      2%           48,093.50       2%            37,195.46       1%          (12,464.82)    -1%            341,925.85       1%           87,303.97      1%            429,229.82      1%
Depreciation                              0.00                0.00       0%               0.00      0%              0.00      0%          195,864.48      7%           48,966.12    2%           48,966.12      2%           48,966.12       2%            48,966.12       2%        (111,517.07)     -5%            280,211.89       1%         146,898.36       2%            427,110.25      1%
Bonus Depreciation                                                       0%                         0%                        0%                          0%                        0%                          0%                           0%                            0%        2,562,000.00    105%          2,562,000.00      11%                0.00      0%          2,562,000.00      8%
Equipment Lease                           0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%           25,878.10        1%            12,908.08     1%              38,786.18      0%                0.00      0%             38,786.18      0%
Amortization                              0.00                0.00       0%              0.00       0%              0.00      0%            84,262.00     3%           23,328.39    1%           23,328.39      1%           23,328.39       1%           84,232.39        3%            30,941.39     1%            269,420.95       1%           92,824.17      1%            362,245.12      1%
Amortization-FNB Closing Costs            0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                   0.00      0%              416.48      0%                416.48      0%
Rent                                      0.00          234,298.15      10%         32,292.18       1%         34,792.18      1%           739,680.95    28%          212,924.57    8%          212,724.57      8%          181,578.57       7%          205,024.57        8%          (28,268.35)    -1%          1,825,047.39       8%         630,086.39       8%          2,455,133.78      8%
Music Service                             0.00            3,719.04       0%             59.92       0%          3,865.71      0%                29.96     0%               29.96    0%            3,895.67      0%               29.96       0%                29.96       0%                29.96     0%              11,690.14      0%            3,955.59      0%             15,645.73      0%
Advertising                               0.00           76,900.00       3%         79,331.51       3%         76,588.59      3%            81,250.26     3%           80,580.80    3%           88,350.84      3%           76,921.00       3%           77,858.05        3%            72,659.06     3%            710,440.11       3%         235,387.19       3%            945,827.30      3%
Franchise Royalties                       0.00          148,760.24       7%         52,561.53       2%        102,118.22      4%           107,205.84     4%          104,026.76    4%          104,721.98      4%          102,524.93       4%          103,243.14        4%            96,598.72     4%            921,761.36       4%         310,960.52       4%          1,232,721.88      4%
Donations & Contributions                 0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%               25.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                  25.00      0%                0.00      0%                 25.00      0%
Dues & Subscriptions                      0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%              387.50    0%                0.00      0%              387.50       0%                 0.00       0%                 0.00     0%                 775.00      0%              495.00      0%              1,270.00      0%
Payroll Processing Fees                   0.00                0.00       0%          7,797.66       0%          5,595.19      0%            14,458.42     1%            9,461.95    0%            8,539.14      0%            7,739.84       0%           (5,176.23)       0%             6,569.48     0%              54,985.45      0%           16,245.07      0%             71,230.52      0%
Professional Fees                         0.00           89,000.00       4%         29,907.61       1%         11,117.00      0%         (110,681.99)    -4%            5,997.50    0%           43,857.67      2%           14,452.87       1%           39,998.67        2%            95,937.21     4%            219,586.54       1%           46,713.00      1%            266,299.54      1%
Consulting                                0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%           52,720.00    2%           10,000.00      0%                0.00       0%                 0.00       0%           (2,992.58)     0%              59,727.42      0%           18,100.00      0%             77,827.42      0%
Travel Expenses                           0.00            1,223.25       0%          8,267.90       0%         10,852.95      0%             8,321.29     0%           19,110.20    1%           18,111.59      1%           17,309.50       1%             8,542.07       0%        (134,364.02)     -6%            (42,625.27)      0%           60,822.16      1%             18,196.89      0%
Police Protection & Security              0.00               55.02       0%             55.02       0%             55.70      0%                55.02     0%               55.02    0%               55.70      0%               57.77       0%                59.13       0%                 0.00     0%                 448.38      0%              115.54      0%                563.92      0%
401(k) Expense                            0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                   0.00      0%                0.00      0%                  0.00      0%
Independent Contractor                    0.00                0.00       0%         23,650.00       1%         18,350.00      1%          (40,500.00)    -2%           22,500.96    1%           18,875.00      1%           17,825.00       1%             7,845.00       0%          (91,645.96)    -4%            (23,100.00)      0%           23,100.00      0%                  0.00      0%
Misc. Store Expense                       0.00                0.00       0%              0.00       0%              0.00      0%            34,655.45     1%                0.00    0%              102.67      0%              106.32       0%               164.97       0%               685.77     0%              35,715.18      0%            5,718.96      0%             41,434.14      0%
Sales Reconcile. Short/Over               0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.09     0%                   0.09      0%            (836.82)      0%              (836.73)      0%
Cash Short/Over                           0.00              671.96       0%          1,524.70       0%          1,763.29      0%             4,037.12     0%            3,945.46    0%            3,034.25      0%            1,616.06       0%             4,739.39       0%               332.33     0%              21,664.56      0%            4,016.58      0%             25,681.14      0%
Corporate Overhead Applied                0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%                0.00      0%                0.00       0%                 0.00       0%                 0.00     0%                   0.00      0%                0.00      0%                  0.00      0%
Gross Wages-Corporate Office              0.00           53,047.35       2%         71,480.50       3%         62,791.15      2%            75,006.09     3%           89,704.16    3%           77,711.41      3%           90,930.92       4%           99,272.51        4%            94,196.27     4%            714,140.36       3%         282,692.89       4%            996,833.25      3%
Accounting Fees                           0.00            6,000.00       0%              0.00       0%          6,958.50      0%             3,000.00     0%            3,000.00    0%            3,000.00      0%            7,214.73       0%             3,000.00       0%                95.00     0%              32,268.23      0%            9,089.45      0%             41,357.68      0%
Bank Charges                              0.00            4,915.16       0%            377.71       0%          5,743.67      0%             7,769.69     0%           12,735.84    0%            8,802.02      0%           12,835.76       1%             9,087.60       0%             1,766.36     0%              64,033.81      0%           22,085.79      0%             86,119.60      0%
Financing Fees                            0.00                0.00       0%              0.00       0%              0.00      0%                 0.00     0%                0.00    0%            2,899.91      0%            1,933.05       0%             2,917.06       0%          (13,614.19)    -1%             (5,864.17)      0%            5,864.17      0%                  0.00      0%
Service Charges and Late Fees                                            0%                         0%                        0%                          0%                        0%                          0%                           0%                            0%               828.84     0%                 828.84      0%                0.00      0%                828.84      0%
Legal                                     0.00                 0.00      0%              0.00       0%          4,654.00      0%            1,287.00      0%           11,000.00    0%                0.00      0%                 0.00      0%            29,641.68       1%                 0.00     0%              46,582.68      0%           94,249.00      1%            140,831.68      0%
Gain/Loss on Sale of Assets               0.00       (3,621,802.53)   -161%              0.00       0%              0.00      0%            (500.00)      0%           (4,400.00)   0%                0.00      0%                 0.00      0%                 0.00       0%        (750,000.00)    -31%        (4,376,702.53)     -19%                0.00      0%        (4,376,702.53)    -14%
Interest Expense                          0.00                 0.00      0%              0.00       0%              0.00      0%           14,539.65      1%           12,395.82    0%            9,312.30      0%             9,296.86      0%             6,501.58       0%            20,514.72     1%              72,560.93      0%           24,903.78      0%             97,464.71      0%

Total Expenses                          103.97       (2,533,691.55) -113%          741,703.67     28%         934,973.32     35%         1,983,187.07    74%         1,529,603.30   59%        1,361,449.35    52%         1,353,799.81     53%         1,431,062.22     56%         1,405,662.82     58%         8,207,853.98      36%         3,737,190.10    48%         11,945,044.08     39%

Net Income (Loss)                ($    103.97)   $    3,496,974.63            $    345,115.76            $    176,468.38            ($    930,896.41)           ($    511,107.41)         ($    294,619.13)           ($    346,738.35)            ($    447,999.16)            ($    578,882.81)            $      908,211.53             ($    831,963.03)           $        76,248.50
            Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 50 of 52
EXHIBIT 3



                                       5171 Campbells Land Co., LLC
                                             Working Capital

                                                                          December
                                                                            2018
            Current Assets
            Petty Cash                                                $        83,426
            Bank Accounts                                                       1,964
            Intercompany                                                            -
            Bank Deposit Clearing                                             (47,157)
            Payroll Clearing                                                 (306,247)
            Payroll Tax Suspense Acct                                               -
            A/R - Employees                                                     4,171
            A/R - Shoes                                                          (130)
            A/R - 401(k)                                                            -
            A/R - Other                                                          (195)
            Inventory                                                         267,939
            Smallwares                                                        235,609
            Prepaid Expenses                                                        -
            Prepaid Loan Deposits                                               4,486
            Store Capital Deposits                                          2,500,000
            Prepaid Ohio Work Comp Ins.                                        (1,203)

            Total Current Assets                                            2,742,662

            Less Non- Current Assets
            Smallwares                                                       (235,609)
            Store Capital Deposits                                         (2,500,000)
            Adjusted Current Assets                                   $         7,053
           Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 51 of 52
EXHIBIT 3 (Continued)


                                         5171 Campbells Land Co., LLC
                                               Working Capital

                                                                            December
                                                                              2018

             Current Liabilities
             Credit Card - M/C & VISA                                   $             -
             Credit Card - Discover                                                   -
             Credit Card - AMEX                                                       -
             Short Term Loans                                                   150,417
             Credit Line - RGL                                                  500,000
             Accounts Payable                                                 2,292,960
             Franchise Fees Payable                                             973,774
             Advertising Fees Payable                                           232,556
             Credit Cards Payable                                                     4
             Sales Tax Payable                                                1,262,441
             FIT Payable                                                         (3,409)
             FICA Payable                                                        (6,583)
             City Tax Payable                                                    (1,428)
             Suspense - State Inc. Tax Pay.                                           -
             State Income Tax Payable                                            (1,128)
             PA EE UC Withheld                                                      (24)
             LST Payable                                                            176
             Accrued Payroll Taxes                                                    -
             Accrued NY State Disability                                           (927)
             Accrued Ohio CAT Tax                                                 5,500
             Accrued Utilities Payable                                          (10,713)
             Acquisition Expenses Payable                                             -
             Accrued Payroll                                                          -
             Accrued Real Estate Taxes                                          169,025
             Accrued Rent                                                             -
             401(k) Payable                                                           -
             Accrued Interest Payable                                                41
             "Give Kids the World"                                               11,595
             Gift Cards                                                          18,712
             Current Portion - LT Debt                                           18,400
             Loan Payable - Store Capital                                     1,117,920
             Officer Loan Payable - ST                                                -
             Loan Payable - L-Four LP                                           800,000
             Auto Loan - Ally                                                         -

             Total Current Liabilities                                  $     7,529,308

             Negative Working Capital                                        (7,522,254)
            Case 2:19-cv-00685-PJP Document 14-3 Filed 07/02/19 Page 52 of 52
EXHIBIT 5 (Continued)

                                    5171 Campbells Land Co., LLC
                                    2018 Operating Income (Loss)


Net Income*                                                                             $        76,249

Non Operating Income/Expenses

Gain From Sale                                                                               (4,376,703)
Operating Loss                                                                               (4,300,454)

Overstated Goodwill**                                                                        (3,809,960)
Contingent Operating Loss                                                               $    (8,110,414)




* Net income per internal financials is $88,269.94. $12,021.44 difference is due to an unexplained
variance in total revenue.

** Need supporting documentation to determine if the overstatment is current expense or capitalized
other costs subject to amortization
